[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON MOTION TO DISMISS # 103
Section 33-411 (c) of the Connecticut General Statutes provides that a foreign corporation shall be subject to suit in this state . . . when any claim arises out of any contract made or to be performed in Connecticut.
In this matter, the court cannot determine from the record before it that any contract existed between the parties to this action. There is no indication that any of the plaintiffs agents ever entered this state nor were any offices maintained herein. Accordingly, the court concludes that there are insufficient contacts within this state to subject the defendant to personal jurisdiction in this matter. see Loctec Corp. v. Hawk Golf BagCo., J.D. Danbury #323051, 17 Conn. L. Rptr. 265. The motion to dismiss is granted.
George W. Ripley Judge Referee